Citation Nr: 1548408	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a separate rating for the service-connected low back disability on the basis of neurological abnormality of the lower extremities, other than service-connected radicular pain of the left leg. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1981 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and assigned a disability rating for a low back disability.  The Veteran appealed the assigned rating in this decision, and the matter of a separate rating for neurological manifestations of the low back disability is now before the Board.  Moreover, during the pendency of this appeal, and as expressly stated in the Board's January 2010 decision, the issue of entitlement to a TDIU was reasonably raised by evidence in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This case was previously before the Board on numerous occasions, including most recently in September 2014, at which time the Board adjudicated several pending claims, and remanded the issues on appeal for additional procedural and evidentiary development.  The Board finds that there has been substantial compliance with its September 2014 remand orders and that it may, therefore, proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Veterans Law Judge in July 2009; a transcript of that hearing is associated with the claims folder.  The Veterans Law Judge who presided over the hearing is no longer employed by the Board.  The Veteran was informed of his right to have another hearing, pursuant to the provisions of 38 C.F.R. § 20.707 (2015), in an August 2015 letter.  He was asked whether he wanted a new hearing, and he was told that VA would assume that he did not want another hearing if he did not respond within 30 days.  He did not respond to this letter and he did not otherwise request another hearing on these matters.  

The issue of entitlement to service connection for a bilateral hip disorder has been raised by the record in a January 2014 VA examination report and a subsequent January 2014 VA addendum opinion by the same examiner, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue was previously referred by the Board in September 2014; however, it appears that the AOJ has not developed or adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not have a separately ratable neurological abnormality associated with his service-connected lumbar spine disability, other than the already service-connected radicular pain affecting the left leg.  

2.  After affording the Veteran the benefit of the doubt, he is unable to secure or follow gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating for the service-connected low back disability on the basis of neurological abnormality of the lower extremities, other than service-connected radicular pain of the left leg, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 4.124a (2015).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Separate Rating for Neurological Abnormalities of the Lower Extremities

Initially, the Veteran was seeking an increased rating for his service-connected lumbar spine or low back disability.  In a September 2014 decision, the Board added and remanded the issue of a separate rating for neurological abnormalities due to the service-connected spine disability based on information raised by the medical record.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for his lower leg neurological symptoms from the date he was granted service connection for the lumbar spine disability, i.e., March 31, 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's lumber disability involves a disability of the musculoskeletal system, which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's low back disability was rated as 10 percent disabling from March 31, 2005 to June 14, 2010, and it was rated as 40 percent disabling since June 15, 2010.  This disability is rated under diagnostic code (DC) 5237 (lumbosacral or cervical strain).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a at Note (1).  Thus, the Veteran is also rated for radicular-type pain, formally diagnosed as neuropathy of the left lateral femoral cutaneous nerve associated with the low back disability.  This neurological disability is rated as 10 percent disabling since September 18, 2007 under DC 8526.  38 C.F.R. § 4.124a, DC 8526.  

In the September 2014 decision, after noting that the Veteran was awarded a separate rating for radicular pain in the left leg associated with his service-connected low back disability, the Board observed that the record was conflicting as to whether both legs manifested neurological abnormalities associated with the low back disability.  Specifically, VA treatment records from November 2007 and March 2008, aspects of a November 2007 VA examination report, and an October 2008 letter from a VA physician supported an association between the Veteran's low back disability and neurological abnormalities in both legs.  By contrast, a June 2005 VA treatment note documented no associated neurological abnormalities, and a June 2010 VA examiner documented no abnormalities involving the right leg.  Moreover, in January 2014, a VA examiner also found no neurological abnormalities other than those affecting the left leg.  The Board remanded the matter on appeal to determine whether the Veteran has any separate ratable neurologic abnormality associated with the service-connected lumbar spine disability, other than the already service-connected radicular pain affecting the left leg.  Thus, the issue of entitlement to a separate rating for neurological abnormalities of the lower extremities, other than the service-connected radicular pain of the left leg, is currently on appeal.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran has had a history of pain and other symptoms associated with his cervical spine, as well as his thoracolumbar spine, to include neurological abnormalities.  However, the Veteran is only service connected for his lumbar spine disability due to an in-service injury; thus, the General Formula rating criteria that relate to the cervical spine or any associated neurological symptoms of the upper extremities are not applicable to his case even though he has had cervical spine and upper extremity symptoms throughout this appeal.  

Beginning with an October 2004 VA office visit note, the claims file has included consistent reports by the Veteran of low back pain with left leg radicular-type symptoms.  Moreover, the VA treatment professionals have consistently noted such symptoms, and additional pain, in his left leg, which they have attributed to the lumbar spine or low back disability.  However, as the Veteran is already service-connected for these symptoms since September 18, 2007, the Board shall not address them further in this decision.  

In an August 2006 statement, the Veteran endorsed pain in his legs, and he stated that he falls and remains on the ground for 10 minutes when his legs give way due to these painful symptoms.  He endorsed very similar symptoms in January 2008 and June 2008 statements, as well as in his August 2008 substantive appeal form (VA Form 9) and during the July 2009 Board hearing.  Moreover, he has contended that these symptoms have worsened to the point where they occur more frequently, weekly and daily, and the severity of the symptoms has intensified, including periods of being unable to move up to an hour due to back and leg symptoms.  

VA treatment records document complaints of low back pain that radiated to his legs.  A September 2007 VA addendum treatment note indicated that the Veteran complained of pain that radiated to both legs and that it sometimes caused him to lose all strength in the legs and fall, which took approximately 20 minutes to recover.  This VA medical professional assessed the Veteran's symptoms as chronic back pain with radiculopathy.  

An October 2008 letter from a VA physician indicated that the Veteran has had neck and low back pain for several years, which caused his legs to give way.  He sometimes lost feeling in his legs, and he would also have episodes when he could not move his entire body for a period of time.  He endorsed symptoms of discomfort during these episodes, which can occur daily and lasted for over an hour.  Very similar contentions were reported by this VA doctor in a July 2009 letter.  

In June 2009, the Veteran had an electromyogram (EMG) performed, which showed a left lateral femoral cutaneous nerve lesion.  Notably, this nerve study did not indicate any objective symptoms of a nerve abnormality in the right leg; however, the Veteran did indicate that his lower back pain and numbness radiated to both of his lower extremities.  He also complained of his legs giving way and episodes of immobility due to the back pain in a July 2009 VA primary care physician note; however, upon examination, the extension and flexion of the lower extremities bilaterally against resistance were normal, apart from symptoms related to the left thigh.  

In December 2009 neurologic resident and addendum notes, the Veteran complained of episodes of constant pain approximately two to three times a week that were so severe that he dropped to the floor and was unable to move until the pain subsided.  He described the pain as a burning, electric pain that radiated from the low back down to his legs, bilaterally; however, he did not note any numbness in the lower extremities.  A neurologic examination showed a slight numbness over the medial aspect of the right leg, but reflexes and muscle strength testing were normal for both legs.  The doctor suspected an exacerbation of low back pain with radicular pains during episodes, and noted that the Veteran reported an inability to move due to pain and not due to an actual weakness.  The doctor noted that the EMG was normal and that the magnetic resonance imaging (MRI) scan only showed mild degenerative changes in the lower spine.  The VA doctor stated that he could not explain why the Veteran experienced paresthesias involving his entire body during these episodes.  

VA physical therapy notes show that he has undergone pool therapy for his back symptoms.  Moreover, VA kinesiology therapy notes from August 2008, November 2008, September 2009, April 2011, and numerous other dates show that his range of motion testing was consistently within normal limits for the lower extremities, and these records show muscle strength testing results.  

In November 2007, he was offered a VA examination for his increased rating claim for his lumbar spine disability.  The Veteran again endorsed radicular symptoms in bilateral lower extremities, with the left leg worse than the right leg.  He indicated that he felt pins and needles at times in both lower extremities, and he had episodes of giving way.  Upon physical examination, motor testing in bilateral lower extremities showed 4+ to 3/5 strength in the bilateral quadriceps, hamstrings, tibialis anterior, gastrocnemius-soleus, and extensor hallucis longus.  Deep tendon reflexes were 2+ and symmetric.  Sensation was intact to all sensory dermatomes in bilateral lower extremities and there was no apparent muscle atrophy, wasting, or fasciculation; however, he did walk with an antalgic gait that was somewhat of a Trendelenburg gait.  Notably, although the examiner provided an impression of the symptoms of the back disability, the examiner did not conclude or opine whether the Veteran had any neurological symptoms in his right leg due to the Veteran's back disability following the physical examination.   

He was afforded another VA examination for his low back disability in June 2010, during which the Veteran stated that the low back pain radiated into both buttocks and thighs and down the left leg, posterolaterally to the ankle and included numbness.  Following a physical examination and review of his records, symptoms, and history, the examiner concluded that the Veteran endorsed a history of radiculopathy-type symptoms, but that there was no objective evidence of radiculopathy either in the left or right.  Moreover, the examiner noted the EMG studies which showed a lateral femoral cutaneous peripheral neuropathy in the left leg.  This examiner specifically addressed the issue whether there are any neurological impairments as a result of the Veteran's service-connected low back disability.  The examiner noted that the EMG suggested a possibility of neuropathy involving the lateral femoral cutaneous nerve of the left leg, but that this would be caused by a pressure phenomenon on the lateral femoral cutaneous nerve usually as it came across the pelvis anteriorly.  It is notable that this examiner also did not note any neurologic abnormalities or symptoms in the right leg.  

In a January 2014 VA examination report, the Veteran was reported as stating that he has never had radicular leg pain.  He reported left buttock and left lateral thigh pain for several years.  Upon examination, his muscle strength testing showed normal muscle strength in the right leg, and no muscle atrophy was noted for the right.  Likewise, reflex and sensory examinations were normal, his straight leg raising tests were negative, and he did not have radiculopathy.  The examiner concluded that he has pain in his left buttocks when he stands only on his left lower extremity, and no pain was produced when he stood only on his right leg.  In an addendum opinion, this VA examiner reported that he did not find any objective evidence of paralysis of the anterior curral nerve, which innervates the anterior thigh muscles or quadriceps muscles, in either of the Veteran's lower extremities.  

The Veteran again underwent a VA examination for his low back disability in November 2014, during which he reported occasional pain from the lower back that radiated to the buttock on the lateral left thigh and lower thigh.  He stated that during flare-ups, the pain jolts him from his left buttock and to his thigh, which makes him fall.  Muscle strength testing revealed normal results, except for great toe extension on the right, which was a 4/5.  The Veteran did not have muscle atrophy, and his reflexes were absent on the right knee and ankle.  A sensory evaluation showed normal results for the right leg.  The Veteran did not have radiculopathy and the straight leg raising test was negative for both legs.  The examiner noted that there was no change in radicular pain since the previous VA examination in January 2014.  The examiner stated that there was no lumbar radiculopathy and that the Veteran continued to have occasional pain to the left hip and not to the lumbar spine. 

In a December 2014 addendum VA opinion, a VA examiner reviewed the claims file and pertinent records per the Board's September 2014 remand directives.  The examiner reviewed an October 2007 VA medical record, a December 2009 VA neurology note, and VA examinations from November 2007, June 2010, and January 2014, and summarized and analyzed their findings.  The examiner explained that the lumbar radiculopathy diagnosis in October 2007 was based on the Veteran's history and selected physical examination findings.  She concluded that since the diagnosis was not based on corroborating evidence of radiculopathy, the diagnosis was premature.  She also noted that his November 2007 VA examination findings do not compellingly support a diagnosis of lumbar radiculopathy.  The examiner further explained that the 2009 VA neurology and 2010 VA orthopedic specialty examinations concurred and supported findings of lower extremity radicular pain, but not lumbar radiculopathy, and that the evidence is compelling in support this conclusion.  She noted that while the October 2007 diagnosis of radiculopathy may have been in the overall working differential diagnosis, it appears to have been based on insufficient evidence and was, thus, not a final diagnosis.  It was her opinion that the Veteran less likely than not has a diagnosis of lumbar radiculopathy.  Moreover, she concluded that there was no separately rated neurologic abnormality associated with the service-connected lumbar disability, other than the already service-connected radicular pain affecting the left leg.  

After a full review of the evidence, the Board finds that the Veteran does not have a separately ratable neurological abnormality associated with his service-connected lumbar spine disability, other than the service-connected radicular pain in the left leg.  While the claims file includes several instances at the beginning of the appeal period where the Veteran complained of bilateral leg pain, which he associated with his back, later evidence shows that he was only referring to leg buttock and left thigh pain.  In fact, during the January 2014 VA examination, he reported that he has never had radicular leg pain, but that he reported left buttock and left lateral thigh pain for years.  

Furthermore, while VA medical treatment records from November 2007 and March 2008, parts of the November 2007 VA examination report, and an October 2008 letter from a VA physician note the Veteran's reporting of bilateral leg pain due to his back and episodes where his legs give out, there is no evidence in these documents of objective neurological abnormalities in the right leg associated with his low back disability.  However, the June 2009 and December 2009 EMGs did not note any right leg neurologic abnormalities.  In fact, the December 2009 VA doctor concluded that he was not able to explain why the Veteran experienced paresthesias involving his whole body during episodes of exacerbated back pain.  Thus, apart from the Veteran's lay statements to VA and VA medical professionals, the claims file does not include evidence showing that he has right leg neurologic abnormalities caused or associated with his low back disability.  

Additionally, many VA treatment records, including the June 2005 treatment note, and VA examination reports, including from June 2010, January 2014, and December 2014, indicate that the Veteran does not have any neurologic abnormalities, apart from the service-connected left leg disability.  Moreover, the December 2014 VA examiner specifically considered and discussed the instances in the record which purport to show that the Veteran has additional neurologic abnormalities associated with his low back disability.  Following a review of the claims file and the pertinent records, this examiner concluded that the Veteran does not have a separately rated neurologic abnormality associated with the service-connected lumbar disability, other than the already service-connected radicular pain affecting the left leg.  

The Board acknowledges the Veteran's lay contentions, which previously stated that his bilateral leg pain was due to his low back but that more recently only his left buttock and left thigh symptoms were due to his low back.  However, the Board concludes that the December 2014 VA examiner's opinions are of more probative value on the issue of whether any neurologic abnormalities, other than the service-connected left leg disability, are caused by his low back disability because of the VA examiner's expertise, training, education, proper support and rationale, and thorough review of the Veteran's records.  

Accordingly, based on the foregoing evidence, the Board concludes that entitlement to a separate rating for the service-connected low back disability on the basis of neurological abnormality of the lower extremities, other than service-connected radicular pain of the left leg, is not warranted during any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's back disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The Board finds that his neurological disabilities of the left lower extremities are contemplated by the schedular rating criteria, which take into account the severity of the symptoms, muscular atrophy, movement, drop, and dangle of the feet.  However, he does not have any right leg neurological symptoms associated with the low back disability.  Thus, the Board finds that the schedular rating criteria are adequate to rate any of the Veteran's neurological disability of his lower extremities. 

Moreover, the Board acknowledges that the Veteran is also service-connected for residuals of a right clavicle fracture, which is rated as 20 percent disabling.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  



TDIU

The Veteran also contends that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.

A total disability rating  may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is service-connected for a low back disability (rated as 40 percent disabling), residuals of a right clavicle fracture (rated as 20 percent disabling), and radicular-type pain in the left leg (rated as 10 percent disabling).  His combined disability rating is 60 percent.  However, the Board notes that the left leg radicular-type pain and the low back disability result from a common etiology, as the left leg pain is caused by the low back disability.  Moreover, the low back disability and the right clavicle fracture disability affect a single body system, i.e. orthopedic body system.  Thus, the three service-connected disabilities constitute one disability pursuant to 38 C.F.R. § 4.16(a).  As the Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis, the remaining question is whether the he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The claims file shows that he has been unemployed since January 2004.  Specifically, a November 2006 determination by the Social Security Administration (SSA) showed that the Veteran is considered disabled for SSA purposes due to several disorders, including his degenerative disc disease (DDD) of the lumbar spine and right shoulder disorder.  Likewise, the Veteran has also stated in numerous statements in the record, including the July 2009 Board hearing testimony, that he has been unemployed since January 2004 and that he stopped working due to his cervical spine symptoms and a medical operation on his neck.  However, he also contended that that he is unable to work due to his service-connected disabilities, as well as his nonservice-connected disorders.

During the June 2010 VA examination, the examiner discussed the impact of the Veteran's service-connected low back disability on his ability to work without regard to the Veteran's age.  The examiner noted that the Veteran was receiving Social Security disability benefits for both his cervical spine and lumbosacral spine symptoms.  The examiner opined that the Veteran's low back disability does not prevent him from work of some type based on objective findings, including findings from an x-ray and an MRI scan.

In his June 2011 application for increased compensation based on unemployability, the Veteran again stated that the last time he worked was in January 2004.  He noted that he left his last job due to his disabilities and contended that his low back, bad disc, and damaged nerves in the back and shoulder prevented him from securing and/or following substantially gainful employment.  He stated that he worked as a machine operator prior to January 2004,  and that he received disability retirement benefits and workers compensation benefits.  He also reported that the highest education level that he completed was four years in high school and that he did not have any other education or training before or after becoming too disabled to work.

The Veteran's representative made similar contentions in July 2014 and September 2015 written brief presentations.  Specifically, the representative alleged that the combined effects on his service-connected disabilities, the previous work experience in labor-intensive jobs only, and only having a high school diploma resulted in the Veteran not being able to secure or follow substantially gainful employment.  The representative stated that no evidence in the claims file shows that the Veteran can perform work that would produce sufficient income to be considered anything other than marginal.  

In the January 2014 VA examination report, the VA examiner discussed the functional impact of the Veteran's back disability on his ability to work after performing an in-person examination, reviewing the pertinent records, and taking down the Veteran's self-report history and symptoms.  The examiner stated that it was his professional opinion as a board-certified orthopedic surgeon that, considering only the Veteran's lumbar spine disease, he is able to do a light duty clerical job, i.e., a desk job.  The examiner stated that he had seen many other patients over his 30 year career with similar lumbar spine findings on x-rays and examinations who were able to do light duty work, but not construction work or heavy lifting.  However, the examiner noted that the Veteran had not worked after he had anterior cervical spine surgery in 2004, which was performed due to pain symptoms following a motor vehicle accident in 2003.  Moreover, the examiner stated that it was pertinent to report that the Veteran only has a high school diploma and no college degree.  The examiner concluded that the combination of multiple major medical problems in his case make him unable to work, especially with no history of having any college degree.  The examiner explained that his major medical diagnoses include hypertension, morbid obesity, bilateral hip arthritis, borderline abnormal Hemoglobin A1C, and prior anterior cervical spine surgery in 2004.  

Most recently in November 2014, a VA examiner noted that his low back disability impacted his ability to work.  The examiner stated that any job that required prolonged walking and bending would be difficult for the Veteran to perform due to pain, but he could do sedentary clerical work without problems.   

In light of the aforementioned evidence, and after affording the Veteran the benefit of the doubt, the Board finds that he is unable to secure or follow gainful employment as a result of his service-connected disabilities.  Specifically, while the June 2010, January 2014, and November 2014 VA examiner opined that the Veteran would be able to perform sedentary work when looking at only his lumbar spine disability, these opinions did not take into account the Veteran's other service-connected disabilities, i.e., residuals of a clavicle fracture and neurological abnormalities in the left leg.  In fact, the January 2014 VA examiner concluded that he is unable to maintain substantially gainful employment after considering his level of education and the totality of the Veteran's symptoms, which include several nonservice-connected disorders and which the Board is barred from considering. 

In addition to this evidence, the Board finds the Veteran's statements regarding the impact of his service-connected disabilities on his employment to be highly probative.  In his June 2011 application for a TDIU, he stated that he became too disabled to work in January 2004, and, in fact, the record does not include any evidence that he is currently employed.  The record shows that he was deemed too disabled to work by SSA since January 2004.  Throughout this appeal, he endorsed, and the record supports, severe symptoms of low back pain, left leg neurological abnormalities, and right clavicle symptoms in the shoulder and arm.
 
Thus, given the Veteran's combined rating of 60 percent for his service-connected disabilities (which are considered one disability for TDIU purposes), his being unemployed since January 2004, his severe symptoms that affect his locomotion, his level of education, previous work experience, and after affording him the benefit of the doubt, the Board determines that he is unable to secure or follow gainful employment as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

In regards to an extraschedular rating for a TDIU, the Veteran's representative requested that the Board refer the TDIU claim for an extraschedular consideration in a July 2014 written brief.  The Board notes, however, that the schedular rating criteria used to rate the Veteran's service-connected disabilities are adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a) as his low back, left leg, and right clavicle disabilities are considered one disability under this regulation.  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted with respect to a TDIU.  See 38 C.F.R. § 4.16(b).



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in May 2005, October 2007, and February 2010, prior to the initial adjudication of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating for the low back disability and including the neurological abnormalities of the lower extremities, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment, SSA records, and records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in November 2007, June 2010, January 2014, and November 2014, as well as an addendum medical opinion in December 2014.  These examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal on several occasions for additional development, including most recently in September 2014 to afford the Veteran another VA examination and to issue a supplemental statements of the case (SSOC) if any benefit was denied by the RO.  Accordingly, the Veteran underwent a VA examination in November 2014, with an addendum VA medical opinion in December 2014, and the Board issued an SSOC in February 2015.  Therefore, the Board finds that there has been substantial compliance with its September 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required



ORDER

Entitlement to a separate rating for the service-connected low back disability on the basis of neurological abnormality of the lower extremities, other than service-connected radicular pain of the left leg, is denied. 

Entitlement to a TDIU due to service-connected disabilities is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


